Citation Nr: 1134022	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-16 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, by the Milwaukee, Wisconsin RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for allergic rhinitis.  

In July 2010, the Board remanded the case to the RO for further development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2011.  


FINDINGS OF FACT

1.  By a May 2006 rating decision, the RO denied a request to reopen a claim of entitlement to service connection for allergic rhinitis; the RO subsequently found that an April 2008 statement from the Veteran represented an untimely notice of disagreement.  The Veteran did not appeal.

2.  The evidence added to the record since the May 2006 decision is cumulative of evidence previously of record.  


CONCLUSION OF LAW

Evidence received since a final May 2006 rating decision is not new and material; the claim of entitlement to service connection for allergic rhinitis is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished.  Through an August 2010 notice letter, the agency of original jurisdiction (AOJ) notified the Veteran of the information and evidence necessary to reopen his previously denied claim of service connection for allergic rhinitis, as well as the information and evidence necessary to substantiate the underlying claim of service connection.  The notice letter told the Veteran that new and material evidence was needed to reopen the previously denied service connection claim.  New and material evidence was defined and the Veteran was told why the claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board also finds that the August 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the AOJ notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim to reopen.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA treatment records.  Records from multiple private treatment providers identified by the Veteran have, to the extent possible, also been obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence regarding his application to reopen.

II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  

Under applicable regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran served on active duty from March 1968 to March 1970; the records indicate that he served in Vietnam from May 1969 to March 1970.  The Veteran's DD Form 214 indicates that his military occupational specialty was as a light weapons infantryman; he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantry Badge.  

An entry examination, dated in March 1968, was negative for any complaints, findings or diagnoses of any allergies, including allergic rhinitis.  The service treatment records (STRs) show that the Veteran was seen on one occasion in April 1968 for a cough and sinus trouble; he was prescribed Dimetapp.  The separation examination, dated in March 1970, does not indicate the Veteran left the military with allergic rhinitis or any other allergy condition.  

The Veteran's initial claim for service connection for allergies (VA Form 21-526) was received in July 1980.  Submitted in support of the claim was a copy of an Agent Orange examination, dated in July 1980.  At that time, the Veteran reported a history of hay fever.  The Veteran underwent an ear, nose, and throat (ENT) examination in September 1980.  His only complaint was that he had what he called rose fever in the spring and fall; he also complained of swelling of the eyes and nasal congestion.  He stated that his symptoms began within months after leaving military service.  The pertinent diagnosis was probable allergic rhinitis.  

By a rating action in December 1980, the RO denied the Veteran's claim for service connection for allergies based on findings that symptoms did not begin until after military service and because the condition was not shown to be related to Agent Orange exposure.  

In August 2005, the Veteran sought to reopen his claim of entitlement to service connection for allergies.  In his application, the Veteran stated that he never had allergies prior to serving on active duty in Vietnam; he stated that he had had problems with allergies ever since Vietnam.  The Veteran indicated that he had been on medication since a flare-up in 1970.  

Submitted in support of the Veteran's claim was a statement from M. S., a registered nurse, dated in August 2005, who reported that the Veteran developed severe allergies after his discharge from military service; she noted that the Veteran did not have any allergies prior to service.  She also noted that he continued to experience problems with allergies.  

Received in September 2005 were treatment records from Bay Care Clinic dated from June 1994 to September 2004 showing ongoing treatment for allergies.  

Received in April 2006 were VA progress notes dated from July 1980 to September 1988, showing ongoing treatment for allergies.  Also received in April 2006 was a lay statement from K. V. D., indicating that the Veteran did not have allergies prior to entering military service in March 1968.  She noted that the Veteran developed severe allergies after his discharge from military service in Vietnam.  

In a May 2006 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for allergies because the evidence submitted was not new and material in that the evidence did not establish any relationship between the disability and service, failing to raise a reasonable possibility of substantiating the claim.  The RO determined that there remained no evidence that the Veteran's allergies began during military service, and no evidence showing that his allergies were related to herbicide exposure.  38 C.F.R. § 3.156(a).  

In a statement in support of the claim (VA Form 21-4138), received in April 2008, the Veteran sought to reopen his claim of service connection for allergies.  Submitted in support of the claim was the result of an Agent Orange Registry Examination, conducted in August 2008.  The examination report reflects a diagnosis of seasonal allergies.  Also submitted were VA progress notes dated from July 2007 to September 2008.  A clinic note dated in August 2008 reflects an assessment of seasonal allergies.  Additional VA progress notes dated from January 2010 to November 2010 reflect treatment for unrelated disabilities.  

As noted above, service connection for allergies was previously denied in a rating decision in December 1980.  The Veteran was informed of the determination and of the right to appeal.  The Veteran did not appeal that decision within one year of the notification therefore, and it therefore became final.  Subsequently, in May 2006, the RO denied the Veteran's attempt to reopen his claim for service connection for allergic rhinitis.  At that time, the RO determined that there remained no medical evidence showing that the Veteran's allergies were related to military service or to in-service herbicide exposure.  The Veteran was informed of the determination and of the right to appeal.  Although a statement was received in April 2008 in which the Veteran expressed his disagreement with the denial, the RO found that the disagreement was untimely.  The Veteran did not appeal that decision.  

Evidence received since the last final decision includes VA treatment reports dated from June 2007 through September 2008, and the report of a recent Agent Orange Registry examination conducted in August 2008, which reflects a diagnosis of seasonal allergies.  This evidence was not previously submitted to agency decision makers, but provides no new information.  That the Veteran continues to experience allergies is not new and material evidence.  See 38 C.F.R. § 3.156.  In other words, the new information does not tend to prove the Veteran's claim in any manner different from what was shown previously.  It merely showed that he continues to have the problem with seasonal allergies and that he believes it is traceable to his military service.  These elements or allegations were of record before the prior final denial.

Given that the evidence is cumulative of what was known and considered previously, the Board finds that new and material evidence has not been submitted.  Consequently, the claim of service connection is not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for allergic rhinitis is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


